IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-33,972-74


                      EX PARTE HERMAN LEE KINDRED, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. FR37588-A IN THE 27TH DISTRICT COURT
                              FROM BELL COUNTY


        Per curiam. WALKER , J., not participating.



                                            ORDER

        Applicant was convicted of bail jumping and sentenced to 20 years’ imprisonment. The

Third Court of Appeals affirmed his conviction.          Kindred v. State, 03-89-149-CR (Tex.

App.—Austin Jan. 17, 1990). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        We have previously dismissed at least five subsequent applications in this cause. See TEX .

CODE CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise

grounds that were previously rejected on the merits or that should have been raised in previous
                                                                                                  2

applications. We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte

Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should

Applicant file future habeas applications in this cause, we will not consider the merits of his

applications unless he shows that the factual or legal basis of his grounds was unavailable in a

previously filed application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: January 13, 2021
Do not publish